 IntheMatter of THECINCINNATICONCRETEPIPE COMPANYandUNITED CONSTRUCTION WORKERS, LOCALNo.50,C.1.O.Case No. R-3231.-Decided December 6, 1941Jurisdiction:concrete sewer pipe manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition ; affiliated organizations of internationalunion to appear jointly on ballot ; election necessary.Unit Appropriate for'CollectiveBargaining:all production employees, and truckdrivers, excluding supervisory and clerical employees, salesmen, and construc-tion employees.Mr. Herman A. BaylessandMr. Shipley A. Bayless,both ofCincinnati, Ohio, for the Company.Mr. George E. Rice,of Cincinnati, Ohio, for the ConstructionWorkers.Mr. E. C. Bundy,of Cincinnati, Ohio, for the American Federationof Labor.Mr. Harry Rissman,of Cincinnati, Ohio, for the Hod Carriers.Mr. Sam Butcher, Mr. John Graber,and[11r.Sam Overend,all ofCincinnati, Ohio, for the Teamsters.Mr. Sydney, S. Asher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 10, 1941, United Construction Workers, Local No. 50,affiliated with the Congress of Industrial Organizations, herein calledthe ConstructionWorkers, filed with the Regional Director for the,Ninth Region (Cincinnati, Ohio) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Cincinnati Concrete Pipe Company, Reading, Ohio,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On October18, 1941, the National Labor Relations Board, herein-called-the Board',,37 N. L. R. B., No. 59.360 CINCINNATI CONCRETE PIPE COMPANY361acting pursuant to-Section 9 (c) of the Act, and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On October 20, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theConstruction `Workers and upon Local Union No. 513, InternationalHod Carriers', Building and Common Laborers' Union of America,affiliatedwith the American Federation of Labor, herein called theHod Carriers, and International Brotherhood of Teamsters, Chauf-fers,Warehousemen, and Helpers, affiliated with the American Fed-eration of Labor, herein called the Teamsters, labor organizationsclaiming to represent employees directly affected by the investiga-tion.iPursuant to notice, a hearing was, held on October 28, 1941,at Cincinnati, Ohio, before Alba B. Martin, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company, the Con-structionWorkers, the American Federation of Labor, the Hod Car-riers, and the Teamsters were represented and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses,Yand toxintroduce evidence bearing on the issues was affordedall parties.During the course of the hearing, the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-inerand finds that no prejudicial errors were committed.The rul-ings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Cincinnati ,Concrete Pipe Company is an Ohio corporationwith its principal offices in Reading, Ohio. It is engaged primarilyin the manufacture and sale of concrete sewer pipe and, incidentally,in the manufacture and sale of concrete blocks.Over 50 percent ofits raw materialsis purchased outside of the State of Ohio.Deliveryof approximately 5 percent of its sales, which exceed $100,000'a year,ismadeto points outside of the State of Ohio.'Copies of the notice of bearing were also served upon International Brotherhood ofFiremen & Oilers,and International Union of Operating Engineers,both of which areaffiliatedwith the American Federation of Labor.Neither of these unions appeared atthe hearing.Counsel for the American Federation of Labor stated at the hearing that hewas informed that both of these unions had decided not 'to enter an appearance becauseof an arrangement made with those unions affiliated with the American Federation ofLabor which did appear at the hearing. 362DECISIONS ' OF NATIONAL LABOR RELATIONS BOARDH. THEORGANIZATIONS INVOLVEDUnited ,Construction Workers, Local No. 50, is adabororganizationaffiliatedwith the Congress of Industrial Organizations. It admitsto membership employees of the Company.Local Union No. 513, International Hod Carriers', Building andCommon Laborers' Union of America, and International Brother-hood of Teamsters, Chauffeurs,Warehousemen, and Helpers, arelabor organizations affiliated with the American Federation of Labor.They admit to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn October 2, 1941, the Construction Workers wrote to the Com-pany alleging that it 'represented a majority of the Company's em-ployees and requesting recognition as their collective bargainingrepresentative.On October 6, 1041, the Company replied, suggestingthat the Construction Workers file a petition with the Board andindicating that the Company would negotiate with any bargainingrepresentative certified by the Board.At the hearing, the partiesstipulated that a question has arisen concerning the representation ofemployees of the Company.The Construction Workers, the Hod Carriers, and the Teamsterssubmitted to the Trial Examiner proof of substantial representationamong the employees of the Company.2We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and2 The Constructionworkers submitted 24 signed application cards, the Hod Carrierssubmitted 10 signed application slips, and the Teamsters submitted 7 signed applicationcards.These were all checked against the Company's pay rolls for the weeks endingOctober 8 and 28, 1041. The pay roll of October 8, 1941, carried the names of 26 pro-duction workers and truck drivers, excluding supervisory and clerical employees, salesmen,and employees engaged in construction.The pay roll of October 28, 1941, carried thenames of 25 employees in the same classifications.Of the 24 names appearing on theapplications submitted by the Construction workers, 20 appear on the pay roll of October8, 1941, and 17 appear on the pay roll of October 28, 1941. Of the 10 names appearingon the applications submitted by the Hod Carriers, 9 appear on the pay roll of October 8;1941, and 8 appear on the pay roll of October 28, 1941. Of the 7 names appearing onthe applications submitted by the Teamsters, 4 appear on the pay roll of October 8, 1941,and 5 appear on the pay roll of October 28, 1941. CINCINNATI CONCRETE PIPE COMPANY363tends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Construction Workers seeks a unit composed of all productionemployees, excluding supervisory and clerical employees, salesmen,construction employees,3 and truck drivers 4The Hod Carriers andthe- Teamsters contend that, in addition to the employees specifiedby the Construction Workers, the truck drivers should also be in-cluded in the appropriate unit.,'As noted below, the Hod Carriersand the Teamsters desire to appear on the ballot jointly under, thename "American Federation of Labor."The Company did not stateits position with respect to the appropriate unit.It is our opinion that, under the circumstances of this case, thetruck drivers should be included in the appropriate unit.Althoughtruck drivers have often separated themselves from production andmaintenance employees for the purposes of collective bargaining, inthe case before us the Teamsters seeks to include them with the re=inaining employees.Nor have the truck drivers had any separatehistory of collective bargaining at the plant.We find, accordingly;that all production employees and truck drivers of the Company,excluding supervisory and clerical employees, salesmen, and con-struction employees, constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise will effectuate the policies ofthe Act.VI. THE DETERMINATION OF 'REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by, andwe shall accordingly direct, an election by secret ballot.The Construction Workers seeks to have eligibility to vote basedupon the pay roll of October 8, 1941.The Company, the Teamsters,and the Hod Carriers expressed no preference with, respect to thepay-roll date to be used in determining eligibility to vote in theelection.The Construction Workers contends that since October 8,1941, several employees of the Company have quit their jobs "due tothe coercion and interference and intimidation on the part of theS In seeking the exclusion of the construction workers, the parties had reference toemployees who were working for the company at the time of the hearing in the erectionof a garage"near the Company."* The ConstructionWorkers'petition had sought to include the truck driversThe record does not disclose how many truck drivers are employed by the Company. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany and the American Federation of Labor" and that otheremployees have been hired by the Company and "told to have nothingto do with the Union." Such a contention, however, is not properly'voiced in a proceeding for an investigation and certification ' of rep-resentatives.It is our usual practice to base eligibility to vote on acurrent payroll, and we shall so provide herein.The American Federation of Labor requests that its affiliatedorganizations be represented on the ballot under the single designa-tion of "American Federation of Labor."The Hod Carriers and theTeamsters, join in this request, but the Construction Workers opposesit.The record discloses no valid reason why the request should notbe granted.Accordingly, we shall permit the affiliated organizationsof the American Federation of Labor to be jointly designated on theballot as "American Federation of Labor."We shall direct that the employees of the Company eligible tovote in the election shall be all production employees and truckdrivers of the Company, excluding supervisory and clerical employ-ees, salesmen, and construction employees, who were employed duringthe pay-roll period immediately preceding the date of the Direc-tion of Election herein, subject to the limitations and additions setforth-in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:'CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Cincinnati Concrete Pipe Company,Reading, Ohio, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.All production employees and truck drivers of the Company,excluding supervisory and clerical employees, salemen, and construc-tion employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section S, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining CINCINNATI CONCRIEPE%PIPECOMPANY365with The Cincinnati Concrete Pipe Company, Reading, Ohio, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the,date ofthisDirection ofElection,under the direction and supervision of the Regional Director for theNinth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production employees and truck drivers ofthe Company who were employed during the pay-roll period imme-diately preceding the date of this Direction of Election, includingemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding super-visory and clerical employees, salesmen, construction employees, andemployees who have since quit or been discharged for cause, to deter-mine whether they desire to be,represented by United ConstructionWorkers, Local No. 50,, affiliated with the Congress of Industrial Or-ganizations, by American Federation of Labor, for the purposes ofcollective bargaining, or by neither.